DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This action is responsive to the Application filed on 4/16/2021.  Claims 1-20 are pending in the case.  Claims 1, 10, and 20 are independent claims.

Claim Rejections - 35 U.S.C. § 101
35 U.S.C. § 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-20 are rejected under 35 U.S.C. § 101 because the claimed invention is directed to non-statutory subject matter.  Independent claims 1,10, and 20 recite a “medium,” which the specification states may be a “a computer-readable storage media” or “computer-readable signal media” per se (paragraphs 0081-0083).  Transitory propagating signals are non-statutory subject matter.  In re Nuijten, 500 F.3d 1346, 1356-57, 84 U.S.P.Q.2d 1495, 1502 (Fed. Cir. 2007) (transitory embodiments are not directed to statutory subject matter). See also Subject Matter Eligibility of Computer Readable Media, 1351 Off. Gaz. Pat. Office 212 (Feb. 23, 2010).  Examiner suggests adding the word “non-transitory” or reciting the “computer-readable storage media” described in paragraph 0082.



Claim Rejections - 35 U.S.C. § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. §§ 102 and 103 (or as subject to pre-AIA  35 U.S.C. §§ 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
The following is a quotation of the appropriate paragraphs of 35 U.S.C. § 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1, 3-6, and 9 are rejected under 35 U.S.C. § 102(a)(1) as being anticipated by Beaver et al. (US 20150347356 A1, hereinafter Beaver).

As to independent claim 1, Beaver teaches in a digital medium text generation environment, a method implemented by a computing device, the method comprising: 
receiving, by a computing device, an input specifying a unit-of-measure as a dimension of a glyph (“electronic device 100 presents graphical user interface (GUI) 102 on a display screen of device 100. GUI 102 includes control object 104, which can be manipulated by a user to adjust the font size to be used on text throughout an application running on device 100.” Paragraph 0018, “A font object can include information about a font at a particular point size, including character-to-glyph mapping, encodings, font metric data and glyph data. Font metrics are parameters such as ascent, descent, leading, cap height, x-height (difference between baseline and mean line), etc.” paragraph 0027, “When a user setting has changed the font size, a font object of the preferred type style associated with the new font size is retrieved from data store 306” paragraph 0029); 
determining, by the computing device, a glyph size of at least one glyph of a font for the unit-of-measure (“Method 400 can continue by retrieving a preferred type style (404). An application may specify a type style for a text string at a default font size. If, however, a user has specified a preferred font size, a preferred type style is retrieved for the preferred font size.” Paragraph 0032);
determining, by the computing device, a font-size adjustment to resize the at least one glyph to have a particular size (“FIG. 4, various font metrics, such as leading, tracking and kerning can be dynamically adjusted by text layout engine 302 when a font size is changed according to a user setting. When a user setting has changed the font size, a font object of the preferred type style associated with the new font size is retrieved from data store 306,” paragraph 0029, “Font metrics are parameters such as ascent, descent, leading, cap height, x-height (difference between baseline and mean line), etc.” paragraph 0027);  
determining, by the computing device, a font size for the font based on the font-size adjustment (“one or more default font metrics for the type style (e.g., leading, tracking, kerning) are dynamically (e.g., programmatically) adjusted according to one or more rules.” paragraph 0027, 0033); and 
outputting the determined font size (“Method 400 can continue by rendering the text string using the preferred type style (408). For example, a text layout engine can generate a text frame that includes glyphs and other data that allows a graphics rendering engine to render the text frame according to the preferred type style and adjusted font metrics.” Paragraph 0036).
As to dependent claim 3, Beaver teaches the method as described in claim 1, Beaver further teaches the method comprising receiving a user input specifying the particular size (“electronic device 100 presents graphical user interface (GUI) 102 on a display screen of device 100. GUI 102 includes control object 104, which can be manipulated by a user to adjust the font size to be used on text throughout an application running on device 100.” Paragraph 0018);
As to dependent claim 4, Beaver teaches the method as described in claim 3, Beaver further teaches wherein the user input selects an object displayed in a user interface (“electronic device 100 presents graphical user interface (GUI) 102 on a display screen of device 100. GUI 102 includes control object 104, which can be manipulated by a user to adjust the font size to be used on text throughout an application running on device 100.” Paragraph 0018);
As to dependent claim 5, The method as described in claim 1, wherein the unit-of-measure is based on a capital height of the font (“Font metrics are parameters such as ascent, descent, leading, cap height, x-height (difference between baseline and mean line), etc.” paragraph 0027).
As to dependent claim 6, The method as described in claim 1, wherein the unit-of-measure is based on an x-height of the font (“Font metrics are parameters such as ascent, descent, leading, cap height, x-height (difference between baseline and mean line), etc.” paragraph 0027).
As to dependent claim 9, The method as described in claim 1, wherein the unit-of-measure is based on least in part using ascent or descent of the font (“Font metrics are parameters such as ascent, descent, leading, cap height, x-height (difference between baseline and mean line), etc.” paragraph 0027).
Claim Rejections - 35 U.S.C. § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. §§ 102 and 103 (or as subject to pre-AIA  35 U.S.C. §§ 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
The following is a quotation of 35 U.S.C. § 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claim 8 is rejected under 35 U.S.C. § 103 as being unpatentable over Beaver et al. (US 20150347356 A1, hereinafter Beaver) in view of Joshi et al. (US 9620086 B1, hereinafter Joshi).

As to dependent claim 8, Beaver teaches the method as described in claim 1, Beaver does not appear to expressly teach wherein the unit-of-measure is dynamic based on a size of text input for rendering in a user interface using the font.
Joshi teaches wherein the unit-of-measure is dynamic based on a size of text input for rendering in a user interface using the font (“a user device may identify a font size restriction value associated with a font. The font size restriction value may be associated with a font file. The font size restriction value may be indicative of a maximum font size” Col. 10 lines 61-65).
Accordingly, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the method of Beaver to comprise wherein the unit-of-measure is dynamic based on a size of text input for rendering in a user interface using the font.  One would have been motivated to make such a combination to properly adjust the sizes of the glyphs.

5.	Claims 2, 7, 10-13, 15-16, 18-19 are rejected under 35 U.S.C. § 103 as being unpatentable over Beaver et al. (US 20150347356 A1, hereinafter Beaver) in view of Dhanuka et al. (US 20180300294 A1, hereinafter Dhanuka)
As to dependent claim 2. Beaver teaches the method as described in claim 1, Beaver further teaches font metrics are parameters such as ascent, descent, leading, cap height, x-height (difference between baseline and mean line), etc.” paragraph 0027). However, Beaver does not appear to expressly teach wherein the unit-of-measure is the dimension of the glyph as defined within an em-box 
	Dhanuka teaches wherein the unit-of-measure is the dimension of the glyph as defined within an em-box (“Font attribute” refers to a structural element of a font such as a baseline, an x-height, an ascender height, a descender height, ICF Box size, EM-Box size, or line gap distance” paragraph 0015).
Accordingly, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the method of Beaver to comprise wherein the unit-of-measure is the dimension of the glyph as defined within an em-box.  One would have been motivated to make such a combination to properly resize the glyphs.
As to dependent claim 7, The method as described in claim 1, wherein the unit-of-measure is based on an ideographic character space of the font.
	Dhanuka teaches wherein the unit-of-measure is based on an ideographic character space of the font (“Font attribute” refers to a structural element of a font such as a baseline, an x-height, an ascender height, a descender height, ICF Box size, EM-Box size, or line gap distance” paragraph 0015).
Accordingly, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the method of Beaver to comprise wherein the unit-of-measure is based on an ideographic character space of the font.  One would have been motivated to make such a combination to properly resize the glyphs.
As to independent claim 10, Beaver teaches in a digital medium text generation environment, a system comprising: 
a user interface module implemented at least partially in hardware of a computing device to receive an input specifying a glyph-size property (“electronic device 100 presents graphical user interface (GUI) 102 on a display screen of device 100. GUI 102 includes control object 104, which can be manipulated by a user to adjust the font size to be used on text throughout an application running on device 100.” Paragraph 0018, “A font object can include information about a font at a particular point size, including character-to-glyph mapping, encodings, font metric data and glyph data. Font metrics are parameters such as ascent, descent, leading, cap height, x-height (difference between baseline and mean line), etc.” paragraph 0027, “When a user setting has changed the font size, a font object of the preferred type style associated with the new font size is retrieved from data store 306” paragraph 0029); 
an adjustment determination module implemented at least partially in hardware of the computing device to determine a font-size adjustment to resize at least one glyph of a font defined using a first font size to comply with the glyph-size property (“FIG. 4, various font metrics, such as leading, tracking and kerning can be dynamically adjusted by text layout engine 302 when a font size is changed according to a user setting. When a user setting has changed the font size, a font object of the preferred type style associated with the new font size is retrieved from data store 306,” paragraph 0029, “Font metrics are parameters such as ascent, descent, leading, cap height, x-height (difference between baseline and mean line), etc.” paragraph 0027); and 
a font size determination module implemented at least partially in hardware of the computing device to determine a second font size for the font based on the font-size adjustment (“one or more default font metrics for the type style (e.g., leading, tracking, kerning) are dynamically (e.g., programmatically) adjusted according to one or more rules.” paragraph 0027, 0033, “Font metrics are parameters such as ascent, descent, leading, cap height, x-height (difference between baseline and mean line), etc.” paragraph 0027).
Beaver does not appear to expressly teach the glyph-size property defining a unit-of-measure within an em-box for glyph sizing along a dimension.
Joshi teaches the glyph-size property defining a unit-of-measure within an em-box for glyph sizing along a dimension (“Font attribute” refers to a structural element of a font such as a baseline, an x-height, an ascender height, a descender height, ICF Box size, EM-Box size, or line gap distance” paragraph 0015).
Accordingly, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the method of Beaver to comprise the glyph-size property defining a unit-of-measure within an em-box for glyph sizing along a dimension.  One would have been motivated to make such a combination to properly resize the glyphs.
As to dependent claim 11, Beaver teaches the system as described in claim 10, Beaver further teaches wherein the unit-of-measure is based on a capital height of the font (“Font metrics are parameters such as ascent, descent, leading, cap height, x-height (difference between baseline and mean line), etc.” paragraph 0027).
As to dependent claim 12. Beaver teaches the system as described in claim 10, Beaver further teaches wherein the unit-of-measure is based on an x-height of the font (“Font metrics are parameters such as ascent, descent, leading, cap height, x-height (difference between baseline and mean line), etc.” paragraph 0027).
As to dependent claim 13, Beaver teaches the system as described in claim 10, Beaver does not appear to expressly teach wherein the unit of is based on an ideographic character space of the font.
Joshi teaches wherein the unit of is based on an ideographic character space of the font (“Font attribute” refers to a structural element of a font such as a baseline, an x-height, an ascender height, a descender height, ICF Box size, EM-Box size, or line gap distance” paragraph 0015).
Accordingly, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the method of Beaver to comprise wherein the unit of is based on an ideographic character space of the font.  One would have been motivated to make such a combination to properly resize the glyphs.
As to dependent claim 15, The system as described in claim 10, wherein the unit-of-measure is based on least in part using ascent or descent of the font (“Font metrics are parameters such as ascent, descent, leading, cap height, x-height (difference between baseline and mean line), etc.” paragraph 0027).
As to dependent claim 16, Beaver teaches the system as described in claim 10, Beaver further teaches wherein the unit-of-measure is also based on an object rendered in the user interface (“electronic device 100 presents graphical user interface (GUI) 102 on a display screen of device 100. GUI 102 includes control object 104, which can be manipulated by a user to adjust the font size.” Paragraph 0029).
As to dependent claim 18, Beaver teaches the system as described in claim 17, Beaver further teaches wherein the second font size is a product of the first font size and the font-size adjustment (“FIG. 4, various font metrics, such as leading, tracking and kerning can be dynamically adjusted by text layout engine 302 when a font size is changed according to a user setting. When a user setting has changed the font size, a font object of the preferred type style associated with the new font size is retrieved from data store 306,” paragraph 0029, “Font metrics are parameters such as ascent, descent, leading, cap height, x-height (difference between baseline and mean line), etc.” paragraph 0027);  
As to dependent claim 19, Beaver teaches the system as described in claim 10, Beaver further teaches the system comprising a rendering module implemented at least partially in hardware of the computing device to render text in a user interface using the second font size for the font (Fig. 3 render the adjusted font in a user interface).
Claim 14 is rejected under 35 U.S.C. § 103 as being unpatentable over Beaver et al. (US 20150347356 A1, hereinafter Beaver) in view of Dhanuka et al. (US 20180300294 A1, hereinafter Dhanuka), and Joshi et al. (US 9620086 B1, hereinafter Joshi).
As to dependent claim 14, Beaver teaches the system as described in claim 10, wherein the unit-of-measure is dynamic based on a size of text input for rendering in the user interface using the font.
Joshi wherein the unit-of-measure is dynamic based on a size of text input for rendering in the user interface using the font (“a user device may identify a font size restriction value associated with a font. The font size restriction value may be associated with a font file. The font size restriction value may be indicative of a maximum font size” Col. 10 lines 61-65).
Accordingly, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the method of Beaver to comprise wherein the unit-of-measure is dynamic based on a size of text input for rendering in the user interface using the font.  One would have been motivated to make such a combination to properly resize the glyphs.
Claim 17 is rejected under 35 U.S.C. § 103 as being unpatentable over Beaver et al. (US 20150347356 A1, hereinafter Beaver) in view of Dhanuka et al. (US 20180300294 A1, hereinafter Dhanuka), and Mansfield (US 8633930 B2).
As to dependent claim 17, Beaver teaches the system as described in claim 10, Beaver does not appear to expressly teach wherein the determination of the font-size adjustment by the adjustment determination module includes: calculating a bounding box defined using edges of the at least one glyph, the at least one glyph defined using a vector representation; determining the glyph size as a span of the bounding box along the dimension; and generating the font-size adjustment as a quotient of the first font size divided by the glyph size.
Mansfield teaches a bounding box defined using edges of the at least one glyph, the at least one glyph defined using a vector representation (Fig. 1c displaying a glyph in bounding box). Mansfield does not expressly teach determining the glyph size as a span of the bounding box along the dimension; and generating the font-size adjustment as a quotient of the first font size divided by the glyph size. However, Mansfield Fig. 5 teaches mathematically calculation in order to render glyph. Accordingly, it would have been obvious to a person or ordinary skill in the before the effective filing date of the claimed invention, with the teachings of Mansfield, to determine the glyph size a span of the bounding box, and to generate the font-size adjustment as quotient of the first font size divided by the glyph size. One would have been motivated to make such a combination in order to adjust the fonts accurately.
Claim 20 is rejected under 35 U.S.C. § 103 as being unpatentable over Beaver et al. (US 20150347356 A1, hereinafter Beaver) in view of Wendt (US 20130127703 A1).
As to independent claim 20, Beaver teaches in a digital medium text generation environment, Beaver further teaches a method implemented by a computing device, the method comprising: 
displaying, by the computing device, a user interface having a representation of a glyph (GUI 102 includes control object 104);
receiving, by the computing device, a user input selecting a particular option (“electronic device 100 presents graphical user interface (GUI) 102 on a display screen of device 100. GUI 102 includes control object 104, which can be manipulated by a user to adjust the font size to be used on text throughout an application running on device 100.” Paragraph 0018, “A font object can include information about a font at a particular point size, including character-to-glyph mapping, encodings, font metric data and glyph data. Font metrics are parameters such as ascent, descent, leading, cap height, x-height (difference between baseline and mean line), etc.” paragraph 0027, “When a user setting has changed the font size, a font object of the preferred type style associated with the new font size is retrieved from data store 306” paragraph 0029); and 
controlling, by the computing device, placement of the graphical object within the user interface such that the graphical object is aligned, automatically and without user intervention, to the respective said location (“GUI 102 includes control object 104, which can be manipulated by a user to adjust the font size to be used on text throughout an application running on device 100.” Paragraph 0018.
Beaver does not appear to expressly teach displaying, by the computing device, a user interface having a representation of a glyph and a plurality of options that are user selectable to control alignment behavior of graphical objects to respective locations of the glyph.
Wendt teaches displaying, by the computing device, a user interface having a representation of a glyph and a plurality of options that are user selectable to control alignment behavior of graphical objects to respective locations of the glyph; and receiving, by the computing device, a user input selecting a particular said option (Fig. 8B displays a plurality of options that are user selectable to control alignment behaviors of characters in Fig. 8A); and
controlling, by the computing device, placement of the graphical object within the user interface such that the graphical object is aligned, automatically and without user intervention, to the respective said location (Fig. 8C the adjusted font is displayed).
Accordingly, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the method of Beaver to comprise displaying, by the computing device, a user interface having a representation of a glyph and a plurality of options that are user selectable to control alignment behavior of graphical objects to respective locations of the glyph.  One would have been motivated to make such a combination to properly resize the glyphs.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MAHELET SHIBEROU whose telephone number is (571)270-7493. The examiner can normally be reached Monday-Friday 9:00 AM-5:00 PM Eastern Time.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Ell can be reached on 571-270-3264. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MAHELET SHIBEROU/Primary Examiner, Art Unit 2171